Citation Nr: 0610551
Decision Date: 04/13/06	Archive Date: 06/16/06

DOCKET NO. 99-11 402A                       DATE APR 13 2006

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York

THE ISSUE

Entitlement to service connection for degenerative joint disease of the left great toe's interphalangeal joint.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran served on active duty from September 1987 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the benefit sought on appeal.

FINDINGS OF FACT

1. Clear and unmistakable evidence shows that degenerative joint disease of the left great toe's interphalangeal joint existed prior to entry onto active duty.

2. Clear and unmistakable evidence shows degenerative joint disease of the left great toe's interphalangeal joint was not aggravated by military service.

CONCLUSION OF LAW

Entitlement to service connection for degenerative joint disease of the left great toe's interphalangeal joint is not warranted. 38 U.S.C.A. §§ 1131,1111, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.326 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records show the veteran had surgical correction of a left hallux deformity in April 1984, prior to service. It was noted that since that time the veteran did not engage in vigorous physical activities. Upon arrival at basic combat training, he experienced pain in the left great toe, preventing him from conducting his duties and responsibilities. He was unable to run, march or stand for prolonged

- 2 



periods of time. He was ambulating with crutches and wearing tennis shoes. X-rays of the left great toe confirmed the presence of degenerative joint disease of the interphalangeal joint, and a metallic wire at the proximal phalanx. Surgical procedure was grossly consistent with an Akin bunionectomy which was performed prior to military service. Degenerative changes, along with cortical erosion were present at the interphalangeal joint. No evidence of acute trauma was present.

The recommendation noted that the veteran was unfit for enlistment. Although the
joint was small in size it was critical and underwent extreme ranges of motion during gait. The joint was particularly susceptible to irritation from combat foot gear. The prognosis for the veteran successfully completing basic combat training was negligible.

VA outpatient treatment records dated 2000 to 2001 show, in pertinent part, an old healed osteotomy of the proximal phalanx of the first toe with a metal suture in place, and osteoarthritis at the interphalangeal joint of the great toe.

At his September 2003 VA examination, the veteran reported a pre-existing problem in the left foot but he had no symptoms. He reportedly started to have pain and swelling in the big toe when he was in the service. The examiner noted that the claims file showed the veteran only had mild, asymptomatic pes planus. The veteran had surgery in the left foot in 1984 for severe overlapping toes of the left foot, and for first and second and also hammer toes of the feet. The veteran reported that during basic training he had pain in the big toe.

After examination, the examiner opined that the pre-service left foot disability was not aggravated beyond the natural progression of the disability during the military service. The examiner also indicated that the veteran's current left foot disability was not gradually related to the military service. The examiner indicated that the claims file showed the veteran had mild pes planus deformity which was asymptomatic and there was callouses of the feet bilaterally at the ball of the feet which was shaved. At present, there was no callouses. Degenerative arthritis of the big and second toes was found to be due to the natural progress of his 1984 left foot surgery.

- 3 



The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., evidence of veteran status; existence of a current disability; evidence of a nexus between service and the disability; the degree of disability, and the effective date of any disability benefits. The veteran must also be notified to submit all evidence in his/her possession, what specific evidence he/she is to provide, and what evidence VA will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim. This includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations. 38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an appropriate application form or completeness of the application. Written notice provided in June 2002, amongst other documents considered by the Board, fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a failure to provide notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal. That latter failure is harmless because the preponderance of the evidence is against the appellant's claim for service connection, and any questions as to the appropriate disability rating or effective date to be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a) notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. In this case, the provisions of 38 U.S.C.A.
§ 5103(a) were enacted after the rating decision at issue, thus making compliance with the timing requirements of38 U.S.C.A. § 5103 impossible. Since then, however, the content of the notices provided to the appellant fully complied with

- 4



the requirements of that statute. The veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim, to include the opportunity to present pertinent evidence. Thus any error in the timing was harmless, the appellant was not prejudiced, and the Board may proceed to decide this appeal. Simply put, there is no evidence any VA error in notifying the appellant that reasonably affects the fairness of this adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and conducted all appropriate development. The service medical records are available, the veteran has been afforded a VA examination, and there is no pertinent evidence is not currently part of the claims file. Hence, VA has fulfilled its duty to assist the appellant in the prosecution of his claim.

Criteria

When a veteran's condition is properly found to have preexisted service, either because it is noted at the time of the entry into service or because preexistence was demonstrated by clear and unmistakable evidence, the presumption of aggravation must be considered. A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. Clear and unmistakable evidence is required to rebut the presumption of aggravation where pre-service disability underwent an increase in severity during service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened. Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111 , VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity

- 5 



during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 (2004).

Analysis

In this case, the service medical records reveal that the appellant underwent surgery prior to service in April 1984 for correction of a left hallux deformity. Upon arrival at basic combat training, he experienced pain in the left great toe, preventing him
from conducting his duties and responsibilities. He was unable to run, march or stand for prolonged periods of time. He was ambulating with crutches and wearing tennis shoes. X-rays confirmed the presence of degenerative joint disease of the interphalangeal joint of the left great toe. This is clear and unmistakable evidence of a preexisting left great toe disorder. Thus, a left great toe disability was not incurred while on active duty.

In turning to whether a preexisting left great toe disorder was aggravated in service the Board notes that while the veteran reported left foot pain while on active duty, the September 2003 VA examiner opined that the appellant's preexisting left foot disability was not aggravated beyond its natural progression during service. The 2003 VA examiner also found that his current condition was not causally related to service. There is no competent evidence to the contrary. Hence, the competent evidence clearly and unmistakably rebuts any presumption that the veteran's preexisting left foot disability increased in severity during service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). As such, the benefit sought on appeal must be denied. 38 U.S.C.A. §§ 1131, 1132 (West 2002); 38 C.F.R. § 3.304(b)(2005).

In reaching this decision the Board considered the appellant's own opinion that his preexisting left foot disability was aggravated in- service. The veteran, however, is not shown to be trained in the field of medicine, and lay testimony is not competent evidence to support contentions of medical causation or medical diagnosis. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

- 6 



ORDER

Entitlement to service connection for degenerative joint disease of the left great toe's interphalangeal joint is denied.

DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

-7




